DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 02/03/22 has been entered.  Claims 1, 3-13, 15-22 remain pending.  Claims 1, 3, 4, 8, 12, 13 and 14 have been amended.  Claims 2 and 14 have been canceled.  Claims 16-22 were added. Applicant's amendment to claims have overcome the objections and/or 112 rejections set forth in the previous office action.  
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 13, 16, 17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 20160334351 in view of Van Brocklin et al., WO 2013062516

an electrical stimulus source to supply an electrical stimulus to an impedance sensor disposed in a fluid chamber (Fig. 1; frequency source 62 to sensor 38 in channel 36);
a fluidic die (Fig. 3-5; microfluidic chip 230) comprising:
the fluid chamber to hold a volume of fluid to be analyzed (Fig. 3-5; ¶ [0038]; “Microfluidic chip 230 comprises microfluidic channel 36”); and the impedance sensor disposed within the fluid chamber to measure the impedance of the fluid in the fluid chamber (¶ [0030]; Fig. 1-5; electric sensors 38, “sensors 38 comprises an electric sensor which outputs signals based upon changes in electrical impedance brought about by differently sized particles or cells flowing through channel 36”), and an evaluator device electrically coupled to the impedance sensor to determine at least one property of the fluid based on the impedance (Fig. 5; impedance extractor 467 to FPGA 471 to portable device 222 which extracts real, imaginary impedance components in order to process fluid parameter signals).
Lu is silent in wherein the fluid analysis system wherein characteristics of the electrical stimulus are based on which of a real and imaginary component of impedance is to be sensed.  Van Brocklin discloses a fluid analysis system (¶[0018] “present disclosure include fluid ejection devices and methods thereof to detect at least one impedance in fluid”), comprising: an electrical stimulus source to supply an electrical stimulus to an impedance sensor in a fluid chamber (Figs. 2a-ab; generator unit 21 to sensor plate 15a), wherein characteristics of the electrical stimulus are based on which of a real and imaginary component of impedance is to be sensed (¶ [0024]; “Multiple output readings at multiple current pulse durations can be used to solve for various real and reactive components of the impedance”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Van 
Regarding claim 3, Lu discloses wherein: the electrical stimulus source is a current source to force different currents on the impedance sensor based on a component to be determined; and an output of the impedance sensor is a voltage which is based on the component to be determined and a forced current (¶ [0030]: “sensors 38, to which alternating current is applied”; ¶ [0124]: “the circuitry breaks the input and output voltage signals into real and imaginary parts”). 
Regarding claim 6, Lu discloses the fluid analysis system of claim 1.  Lu is silent in wherein the evaluator device is disposed on the fluidic die.  However, another embodiment of Lu discloses wherein the evaluator device is disposed on the fluidic die (¶ [0089]; Fig. 11; an intergrated microfluidic chip 1130 having channels 1136 and sensing regions 1135 having impedance sensing).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate an integrated sensing system as taught by the second embodiment of Lu into the device of Lu for the benefit of providing an integrated system on a lower power platform so that a more compact sensor is achieved since the parts are integrated and arranged closely in relation to each other. 
Regarding claim 7, Lu discloses wherein the evaluator is disposed off the fluidic die (Fig. 3; as shown, circuit 222, 220 is off microfluidic chip 230).
Regarding claim 13, Lu discloses a method, comprising: 
passing at least one electrical stimulus to an impedance sensor (Fig. 1-5; source 62 to sensors 38) in a fluid chamber on a fluidic die (Fig. 3-5; ¶ [0038]; “Microfluidic chip 230 comprises microfluidic channel 36”); 

measuring, with an [the] impedance sensor, an impedance of a fluid in the fluid chamber based on the at least one electrical stimulus (Fig. 5;  impedance extractor 467 measures real/ imaginary components based on electrode signals); and 
determining at least one property of the fluid (¶ [0030]; changes in signals form electrodes indicate fluid properties ) based on 1) at least one of the real component of the impedance and the imaginary component of the impedance and 2) the data describing the at least one electrical stimulus (¶ [0052]: “Field programmable gate array 471 processes and stores the digital impedance signal received”. FPGA 471 output signal is based on signals received at amplifier 466 and impedance extractor 467).
Lu is silent in wherein the fluid analysis system wherein characteristics of the electrical stimulus are based on which of a real and imaginary component of impedance is to be sensed.  Van Brocklin discloses a fluid analysis system (¶[0018] “present disclosure include fluid ejection devices and methods thereof to detect at least one impedance in fluid”), comprising: an electrical stimulus source to supply an electrical stimulus to an impedance sensor in a fluid chamber (Figs. 2a-ab; generator unit 21 to sensor plate 15a), wherein characteristics of the electrical stimulus are based on which of a real and imaginary component of impedance is to be sensed (¶ [0024]; “Multiple output readings at multiple current pulse durations can be used to solve for various real and reactive components of the impedance”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Van Brocklin into Lu for the benefit of providing a selective stimulus so that fluid properties can be observed to provide better representation of the fluid response with the change in stimulus.  

As to claim 17, Lu teaches wherein the impedance sensor is to measure a real component of the impedance and an imaginary component of the impedance at one time (¶[0030]).
As to claim 19, Lu discloses wherein the impedance sensor measures the impedance as the electrical stimulus is rising (¶[0032], source 62 applies a first frequency and a second higher frequency; Note: claim does not explicitly state that a magnitude of stimulus is rising).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 20160334351 in view of Van Brocklin et al., WO 2013062516 in view of Bauer-Espindola et al., WO 2014/198428
. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 20160334351 in view of Van Brocklin et al., WO 2013062516 in view of Potyrailo et al., US 2016/0018381   
Regarding claim 5, Lu is silent in further comprising a database comprising a mapping between real and imaginary components of impedance and the at least one fluid property.  Potyrailo discloses a database comprising a mapping between real and imaginary components of impedance and the at least one fluid property (Fig. 23; ¶ [0243]; the real and imaginary part of .


Allowable Subject Matter
Claim 8-12, 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, prior art does not disclose or suggest: “an evaluator device to: determine a real component of the impedance; determine an imaginary component of the impedance; and determine a first property of the fluid based on the real component of the impedance and data describing the electrical stimulus; and determine a second property of the fluid based on the imaginary component of the impedance and data describing the electrical stimulus” in combination with all the limitations of claim 8. 
Claims 9-12, 20-22 are dependent on claim 8 and are therefore also allowed. 
Claims 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 15, prior art does not disclose or suggest: “when determining the real component of the impedance: the electrical stimulus is applied such that a capacitance of the ” in combination with all the limitations of claim 15. 
As to claim 18, prior art does not disclose or suggest: “wherein: the electrical stimulus is a current electrical stimulus; and the impedance sensor is to measure the real component of the impedance and then imaginary component of the impedance at one time by: 
measuring the imaginary component during charging of the impedance sensor; and
measuring the real component of the impedance when a steady state is reached” in combination with all the limitations of claim 18. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/26/2022